Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 7-11, 13, 15, 19-20, 23-24, 26, & 29 were priorly elected, are pending, and have been fully considered.  This is the Non- Final Rejection for RCE filed 09/04/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims which depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, the limitation, there are still clarity issues/claim language problem with the new amendments dated 09/04/2020.  The amendment that the claim is drawn towards, “A self-protonating and expandable photo-responsive hydrogel which on self-protonation expands from a first size to a second larger size,” and “the hydrogel being configured such tha upon contacting the hydrogel with water, the acid disassociates to operatively effect acidification and to provide an internal source of protons which enables the hydrogel to self-protonate upon contacting water without external acidification.”

The part of the claim which reads, “which on self-protonation expands from a first size to a second larger size”, as currently claimed in the composition, is not limiting…since no self-protonation is happening since this is a composition claim. This must only be a possible capability as instantly claimed. This part is not confusing, but is only read as intended use for the claimed composition- so the examiner wanted to note this.
For Claims 19-20, 23-24, 26, & 29, these claims are drawn towards the method of preparing the composition of claim 1.  However, as they are a process, and as currently claimed, it is not clear that they further limit the claim composition.  However, it is possible that the limitations in Claim 1 when cleared up would be further limiting on Claim 19, though Claim 19 does not currently depend on Claim 1. It is also possible that the composition specifics claimed currently in Claim 19, when claimed in the form of a composition..for example, a mixture comprising (NIPAM), a cross-linking agent, a polymerisable derivative of benzospiropyran and a copolymerisable acid having a pKa least 6, dissolved in an organic solvent, would be compositionally limiting- of course with the other already limiting sections of currently pending Claim 1 left in the claim.
Also, with respect to Claim 1, “the copolymer backbone”, it is unclear what backbone they are referring to in the composition.  NIPAM is mentioned in Claim 1 as a 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



1. Claims 1-5, 7-11, 13, 15, 19-20, 23-24, 26, & 29  are rejected under 35 U.S.C. 103(a) as being obvious over GARCIA in US 20080044472 in view of Byrne in US 20100239647 and further in view of FELDSTEIN in US 20040242770.
With respect to Claims 1, 3-4, 5, 19, 23-24, GARCIA et al. teach of photoresponsive hydrogels and more specifically of hydrogels forming copolymers (paragraph 0111).  The composition is prepared by polymerizing a hydrogel precursor and a spiropyran (abstract) and NIPAM spiropyran (paragraph 0065) and of protonation occurring (paragraph 0009, Figure 2).  GARCIA et al. further teach of using NIPAM gel (paragraph 0172), of adding acid *acrylic acid(paragraph 0112-00113, & 00118, 0175,- which would have the claimed pKa, material property as acrylic acid is one the acids applicant claims using in a dependent claim)) to the pre-polymer solution (paragraph 0175), and of incorporation into the backbone(paragraph 0054), specifically an amino acid(paragraph 

BYRNE et al. however teach of a photoresponsive ionogel comprising a polymer polymerized within an ionic matrix.  The characteristics of the gel can be altered with light stimulus(abstract).  Even more specifically, BYRNE et al. teach of using benzospiropyran (paragraph 0009).  It would have been obvious to one of ordinary skill in the art to use the benzospiropyran of BYRNE in the composition of GARCIA due to the advantages the free double bond and its isomeric state changes during radiation offer (BYRNE, paragraph 0022) and also due to the advantages benzospiropyran compounds offer in being an exemplary compound of a photochromatic moiety whose color will change in response to light and the advantages both these properties offer for hydrogels(paragraph 0022). If the copolymer/acid backbone is still not clear to one of ordinary skill in the art, FELDSTEIN et al. is used to remedy this.
	FELDSTEIN et al. teach of a water-insoluble, hydrophilic adhesive polymer is provided, wherein the polymer is prepared by polymerization of a composition consisting of a hydrophilic monomer and a dual-function monomer that both (a) undergoes polymerization with the hydrophilic monomer and (b) provides crosslinks in the polymer product. Water-insoluble, hydrophilic adhesive polymer blends are also provided, which are free of covalent crosslinks. The polymers are useful in a hydrogel(abstract).  FELDSTEIN et al. also teach of the polymer having a backbone with an acrylic acid backbone, and also of using NIPAM with this backbone (paragraph 
	With respect to Claim 2, GARCIA et al. teach of the composition swelling and shrinking (paragraph 0011, 0073, 0174).
With respect to Claims 7-8, & 10, GARCIA et al. teach of the claimed cross-linking agents (paragraph 0118).
With respect to Claim 9, it would have been obvious to one of ordinary skill in the art to use amounts of the claimed chemicals taught by the prior art references cited above and to optimize them into appropriate levels/ranges.
With respect to Claim 11, this is a material property and therefore would be obvious from the cited prior art.
With respect to Claim 13, it would have been obvious to one of ordinary skill in the art to use amounts of the claimed chemicals taught by the prior art references cited above and to optimize them into appropriate levels/ranges.  This is a material property and therefore would be obvious from the cited prior art.
With respect to Claim 15 & 26, GARCIA et al. teach of using ethylene glycol (paragraph 0118)
With respect to Claim 20, GARCIA et al. teach of using a UV initiator (paragraph 0065).

Response to Arguments
Applicant's arguments filed 09/04/2020 have been fully considered but they are not persuasive. 
	With respect to Claim 1, the newly amended limitations are unclear as shown above and rejected under 112. As the examiner has explained before, conditions are not limiting in a composition claim. They could be somewhat limiting as possible capabilities, but only when the claimed compositional components are clearly recited, which they are not currently, as described in the above 112 rejection. Applicant should caution that though expansion and swelling, could be limiting in a method, they are not limiting for the instantly claimed composition.

The Declaration from Professor Diamond has been thoroughly reviewed and considered, but the Declaration does not change the examiners mind.  The current issue is with respect to how applicant is trying to claim their invention. Certain things are limiting in composition claims, and certain things are limiting in method claims. Applicant seems to be mixing the two, and if they can clear up the claims with respect to either of these categories of invention(composition or method), it should be much easier to move forward, as the cited prior art is the best found, and obviously, the examiner has used three references to teach the instant claims. The examiner agrees that there are likely deficiencies with respect to the used prior art, but as the instant claims are unclearly written as to what is intended for the composition, or in the alternative with respect to 
 Please amend more detail into the claims- specifically with actual limiting compositional requirements around the composition and then applicant will have an easier time overcoming the instant prior art. The examiner would be happy to speak with applicant’s representative in an examiner interview if this would help speed things up.

The examiner sees applicants point with respect to the prior art references, however since the claims are unclear as written, and the sections states above that applicant argues about with respect to the instant claims (for instance, the self-protonation and expansion) as not limiting in a composition claim, the rejections are maintained until the applicant more clearly limits the claims as a composition.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797